Title: I. Notes on Billon as reported to the National Assembly, [1790]
From: Jefferson, Thomas
To: National Assembly



[1790]

La monnoie de Billon is composed of ⅘ copper and ⅕ silver which makes it intrinsically worth 11₶-10 the marc. [Les cloches, the bells of the kingdom become useless, will weigh 184,000,000 ₶ and be worth 184. millions of livres as metal]
A proposal is made to mix arsenic with the copper of Billon to brighten the colour, but it will add 60 percent to the expence, therefore rejected. Copper costs but 25 sous. This new metal would be 40 sous.  The committee proposes that the new Billon shall be composed of ⅙ silver and ⅚ copper, that is to say



₶
s.
d.


à deux deniers de fin, valant, au prix du tarif
8.
18.
2.


les cinq sixièmes de cuivre valant @ 25 sous la livre

10.
4.


total de la valeur intrinseque
9.
8.
6.


frais de fabrication
1.




Cachets à 6 pour cent

12.
6.


benefice pour le tresor public

19.



total de la valeur numeraire
12.
0.
0.


Ainsi les pieces de 5 sols seront à la taille de 48 au marc.
celles de 2 sols à la taille de 120.
celles de 18 deniers à la taille de 160.
Le remede sur le fin ou d’alloi sera de trois grains,
et le remede de poids sera de trois pieces sur les pieces
de 5 sols, de 8 pieces sur celles de 2 sols, et de
12 pieces sur celles de 18. deniers.
Ces remedes sont une marge indispensablement necessaire aux Directeurs des monnoies, pour la fabrication de toutes sortes d’especes, et sont tous reversibles au profit du tresor public, dans la proportion.
